          Case 1:19-vv-01105-UNJ Document 32 Filed 03/02/21 Page 1 of 5




    In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: February 24, 2021

* * * * * * * * * * * * * *
JEREMY MORGAN,             *
                           *
     Petitioner,           *                              No. 19-1105V
                           *                              Special Master Sanders
v.                         *
                           *                              Decision on Proffer; Damages; Influenza
SECRETARY OF HEALTH        *                              (“Flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES,        *                              Syndrome (“GBS”)
                           *
            Respondent.    *
* * * * * * * * * * * * * *
David J. Carney, Green & Schafle, LLC, Philadelphia, PA, for Petitioner.
Dhairya D. Jani, United States Department of Justice, Washington, DC, for Respondent.

                              DECISION AWARDING DAMAGES 1

        On July 30, 2019, Jeremy Morgan (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-10 to -34 (2012).
Petitioner alleged that the influenza vaccine he received on November 2, 2018, caused him to
develop Guillain-Barré Syndrome (“GBS”). Pet. at 1, ECF No. 1. Petitioner further alleged that he
experienced the residual effects of his injury for more than six months. Id. at 8.

       On May 26, 2020, Respondent filed a Rule 4(c) report, in which he stated that he would
not contest entitlement in this matter. ECF No. 13. On June 15, 2020, the undersigned issued a
Ruling on Entitlement consistent with Respondent’s Rule 4(c) report. ECF No. 14.

       On February 23, 2021, Respondent filed a Proffer on Award of Compensation (“Proffer”).
ECF No. 26. Based on the record as a whole, the undersigned finds that Petitioner is entitled to an
award as stated in the Proffer.


1
  This Decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), a party has 14 days to identify
and move to delete medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted Decision. If,
upon review, the undersigned agrees that the identified material fits within the requirements of that
provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.

                                                     1
          Case 1:19-vv-01105-UNJ Document 32 Filed 03/02/21 Page 2 of 5




       Pursuant to the terms stated in the Proffer, attached as Appendix A, the undersigned hereby
awards Petitioner:

              A. A lump sum payment of $149,574.44, representing compensation for pain
                 and suffering ($149,500.00), and past unreimbursable expenses ($74.44), in
                 the form of a check payable to [P]etitioner.

Proffer at 1–2.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
court SHALL ENTER JUDGMENT herewith. 3

        IT IS SO ORDERED.

                                                s/Herbrina D. Sanders
                                                Herbrina D. Sanders
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2
         Case 1:19-vv-01105-UNJ Document 32 Filed 03/02/21 Page 3 of 5




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*****************************
JEREMEY MORGAN,             *
                            *
              Petitioner,   *
                            *
v.                          *                               No. 19-1105V (ECF)
                            *                               SPECIAL MASTER
                            *                               HERBRINA D. SANDERS
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 30, 2019, Jeremey Morgan (“petitioner”), filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. § 300aa-1 et seq.

(“Vaccine Act”). Petitioner alleges that he developed Guillain-Barré syndrome (GBS) as a result

of his administered influenza (“flu”) vaccination on November 2, 2018. Petition (“Pet.”) at 1.

On May 26, 2020, the Secretary of Health and Human Services (“respondent”) filed a Vaccine

Rule 4(c) report recommending that compensation be awarded. ECF No. 13. Accordingly, on

June 15, 2020, the Special Master issued a Ruling on Entitlement finding petitioner entitled to

Vaccine Act compensation. ECF No. 14.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $149,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                1
            Case 1:19-vv-01105-UNJ Document 32 Filed 03/02/21 Page 4 of 5




       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $74.44. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following 1: a lump sum payment of $149,574.44, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Jeremey Morgan:                              $149,574.44

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Acting Deputy Director
                                              Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
        Case 1:19-vv-01105-UNJ Document 32 Filed 03/02/21 Page 5 of 5




                                   DARRYL R. WISHARD
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   /s/ DHAIRYA D. JANI
                                   DHAIRYA D. JANI
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Torts Branch, Civil Division
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-4356
                                   Email: Dhairya.Jani@usdoj.gov

Dated: February 23, 2021




                                      3
